Citation Nr: 0840642	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-29 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a program of Title 38, Chapter 31, Independent 
Living Services.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 determination of a vocational 
rehabilitation panel that denied the veteran's request for 
assistance pursuant to Title 38, Chapter 31, Independent 
Living Services.

The veteran was scheduled to testify at a hearing before a 
Veterans Law Judge, but failed to report for it.


FINDINGS OF FACT

1.  Based upon the veteran's service-connected disabilities, 
a vocational goal is not feasible at this time.

2.  A king size bed, a workbench and stool, and a reclining 
massage chair are not necessary to improve the veteran's 
independence in daily living.


CONCLUSION OF LAW

The criteria for entitlement to a program of Independent 
Living Services, pursuant to Title 38, Chapter 31, have not 
been met.  38 U.S.C.A. §§ 3104, 3109, 3120 (West 2002); 38 
C.F.R. §§ 21.76(a)(2), 21.160, 21.162 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  This made several amendments to 
the law governing certain VA claims, to include redefining 
VA's duty to assist and notification obligations.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, it does not 
appear that these changes are applicable to claims such as 
the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA).  Similarly, the statute at issue in this matter is not 
found in Chapter 51 (rather, in Chapter 31).

Analysis 

VA may conduct programs of independent living services for 
severely handicapped persons.  See 38 U.S.C.A. § 3120(a).  VA 
may also provide a program of independent living services and 
assistance under this section only to a veteran who has a 
serious employment handicap resulting in substantial part 
from a service-connected disability, and it has been 
determined that the achievement of a vocational goal is not 
currently feasible.  See 38 U.S.C.A. § 3120(b).

The purpose of independent living services is to assist 
eligible veterans whose ability to function independently in 
family, community, or employment, is so limited by the 
severity of disability (service- and nonservice-connected) 
that vocational or rehabilitation services need to be 
appreciably more extensive than for less disabled veterans.  
See 38 C.F.R. § 21.1609(a).

The term "independence in daily living" means the ability of 
a veteran, without the services of others or with a reduced 
level of the services of others to live and function within 
the veteran's family or community.  See 38 C.F.R. § 
21.160(b). Independent living services may be furnished: (1) 
as part of a program to achieve rehabilitation to the point 
of employability; (2) as part of an extended evaluation to 
determine the current reasonable feasibility of achieving a 
vocational goal; (3) incidental to a program of employment 
services; or (4) as a program of rehabilitation services for 
eligible veterans for whom achievement of a vocational goal 
is not currently reasonably feasible.  This program of 
rehabilitation services may be furnished to help the veteran: 
(i) function more independently in the family and community 
without the assistance of others or a reduced level of the 
assistance of others; (ii) become reasonably feasible for a 
vocational rehabilitation program; or (iii) become reasonably 
feasible for extended evaluation.  See 38 C.F.R. § 21.160(c).

The services which may be authorized as part of an Individual 
Independent Living Program include: (1) any appropriate 
service which may be authorized for a vocational 
rehabilitation program as that term is defined in Section 
21.35(i) except for a course of education or training as 
described in Section 21.120; and (2) independent living 
services offered by approved independent living centers and 
programs which are determined to be necessary to carry out 
the veteran's plan including: (i) evaluation of independent 
living potential; (ii) training in independent living skills; 
(iii) attendant care; (iv) health maintenance programs; and 
(v) identifying appropriate housing accommodations.  See 38 
C.F.R. § 21.160(d) [emphasis added by the Board].

A program of independent living services and assistance is 
approved when: (1) VA determines that achievement of a 
vocational goal is not currently reasonably feasible; (2) VA 
determines that the veteran's independence in daily living 
can be improved, and the gains made can reasonably be 
expected to continue following completion of the program; (3) 
all steps required by Sections 21.90 and 21.92 of this part 
for the development and preparation of an Individual 
Independent Living Program, have been completed; and (4) the 
VR&C Officer concurs in the program.  See 38 C.F.R. § 
21.162(a).

Service connection is in effect for status post lumbar 
laminectomy, evaluated as 60 percent disabling; residuals of 
a shell fragment wound of the left lower extremity, Muscle 
Group XI, evaluated as 30 percent disabling; post-traumatic 
stress disorder, evaluated as 30 percent disabling; 
neuropathy of the right radial nerve, evaluated as 20 percent 
disabling; sensory neuropathy of the left peroneal nerve, 
evaluated as 20 percent disabling; residuals of a shell 
fragment wound of the left thigh, Muscle Group XIII, 
evaluated as 10 percent disabling; cephalgia, evaluated as 10 
percent disabling; sinus disease, evaluated as 
noncompensable; and for tonsillitis, evaluated as 
noncompensable.  The combined schedular evaluation is 90 
percent, and the veteran has been determined to be 
unemployable from July 2000.

A December 2005 Counseling Record determined that the veteran 
has a serious employment handicap and that the achievement of 
a vocational goal is not reasonably feasible.

Based upon the satisfaction of the threshold criteria, the 
question before the Board then becomes whether the equipment 
requested by the veteran is "necessary" to support his 
ability to live and function within his family or community.  

In February 2006, an Independent Living Screening was 
undertaken.  It was noted that the veteran had no problem 
getting around in the community.  The veteran reported that 
he had problems sleeping, and that he never got more than 
three to four hours of sleep.  The clinical psychologist who 
conducted the screening indicated that the veteran stated 
that a new bed, such as a king size air mattress with memory 
foam would help him sleep better, and that he also requested 
a work bench and stool for his hobbies, as well as a 
reclining massage chair for his back disability.  It was 
reported that the veteran's overall intact percentage was 71 
percent, and that his overall impaired percentage was 29 
percent.

The vocational rehabilitation panel, consisting of a 
certified rehabilitation counselor, a physiatrist and a 
clinical psychologist noted the veteran's requests.  The 
panel concluded that there was no medically necessary reason 
for a new bed, and that there was no recommendation for a 
workbench and stool since no unmet needs were documented.  
Finally, it was stated that there was no recommendation for a 
reclining massage chair as there was not medical necessity 
for such equipment.  The Board concurs with this decision.

The evidence of record shows that although the veteran is 
unable to work, he is able to live independently.  The 
independent living screening revealed that the veteran had no 
problems getting around in his house or community and that he 
left his house at least once each week.  It was further noted 
that he was physically active eight hours a day.

The Board notes that VA outpatient treatment records dated in 
2005 and 2006 reveal that the veteran was seen on various 
occasions for complaints of low back pain.  He cancelled an 
appointment in August 2005 as he had to take a family member 
for surgery, and that he was the only one who could provide 
transportation.  

Accordingly, neither the veteran's treatment records nor the 
report of the independent living screening indicates that the 
items requested by the veteran, namely a king size bed, a 
workbench and stool or a reclining massage chair are 
necessary to the veteran's maintenance of functioning 
independently or in the community.  In contrast, the evidence 
shows that the veteran already has achieved substantial 
functioning in the community, relative to his level of 
disability.  He clearly has social contacts with both family 
and friends and further has recreational outlets, notably 
fishing.  Specifically, the February 2006 independent living 
screening reflected that he is independent in his self-care 
skills and has hobbies.  

In essence, the veteran contends that his life would be 
further enriched if he had a king size bed, a workbench and 
stool and a reclining massage chair.  Although the Board has 
no reason to doubt that these additional outlets would be 
beneficial to the veteran, there is nothing in the record 
which indicates that they are necessary. Specifically, they 
are not necessary to help him become reasonably feasible for 
a vocational rehabilitation program or for an extended 
evaluation, nor can they be used as incidental to a program 
of employment services.  Additionally, the requested 
equipment is not required to allow the veteran to achieve 
independent living.

The Board notes that VA has wide discretion in the types of 
equipment and services to be approved.  However, as noted by 
VA General Counsel, in making a determination for approving 
such service "The operative word....is 'necessary', that is 
the services provided must be vital to achieving the 
[independent living] goal, not merely desirable of helpful."  
See VAOPGCPREC 6-2001.

Based upon the totality of the evidence, it is clear that the 
requested equipment is desirable rather than vital.  

Given that the veteran's disability picture is such that 
achievement of a vocational goal is not currently reasonably 
feasible, the requested items are not indicated to be 
necessary by any of the veteran's treating professionals.  
Therefore, although the requested items would be desirable, 
they do not meet the "necessity" standard set out in the 
regulation.  See 38 C.F.R. § 21.60; see also VAOPGCPREC 6-
2001.

The Board is cognizant of the severity of his disabilities 
which were incurred during the veteran's service.  However, 
because the record demonstrates that the king size bed, a 
workbench and stool and a reclining massage chair are 
desirable as opposed to necessary, the Board finds that they 
are not vital to achieving the goals of an Individual 
Independent Living Program.  For this reason, the veteran's 
request for entitlement to a king size bed, a workbench and 
stool, and a reclining massage chair under an Individual 
Independent Living Program is denied.


ORDER

Entitlement to Chapter 31, Independent Living Services, is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


